        Case: 1:21-cv-03983 Document #: 1 Filed: 07/27/21 Page 1 of 40 PageID #:1




                       UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
____________________________________
                                     )
INTERNATIONAL BROTHERHOOD            )
OF TEAMSTERS,                        )
                                     )
            Plaintiff,               )
                                     )
v.                                   )  Case No. _______
                                     )
UNITED AIRLINES, INC.,               )
                                     )
            Defendant.               )
____________________________________)

                                             COMPLAINT

             The International Brotherhood of Teamsters (“IBT” or “the Union”) brings this action to

compel Defendant United Airlines, Inc. (“United”) to arbitrate a grievance arising out the

parties’ collective bargaining agreement in accordance with United’s obligations under the

Railway Labor Act, 45 U.S.C. § 151, et seq., (“RLA”). United has unlawfully refused to arbitrate

a routine contractual grievance based on its contention that the collective bargaining agreement

does not apply to work outside the United States. The agreement, however, expressly covers

such work. Despite the parties’ specific contract language covering such work and the settled law

requiring that such contractual disputes be resolved in arbitration, United refuses to arbitrate.

United took this position only after the parties had jointly selected a neutral arbitrator and

scheduled a hearing; only after the Union had disclosed witnesses and exhibits; and only the

evening before the arbitration hearing was scheduled to be held. United’s action based on its

unilateral and self-serving interpretation of the scope of the contract and its arbitration clause is

detrimental to the parties’ collective bargaining relationship, destructive of the mandatory

grievance and arbitration process, and unlawful under the RLA.




{00410611}
        Case: 1:21-cv-03983 Document #: 1 Filed: 07/27/21 Page 2 of 40 PageID #:2




                                STATEMENT OF JURISDICTION

             1.   This action arises under the Railway Labor Act, 45 U.S.C. § 151, et seq., and this

Court therefore has federal question jurisdiction pursuant to 28 U.S.C. § 1331. This Court has

jurisdiction to enforce the parties’ obligations under the Act and to issue an order compelling the

Defendant to arbitrate the grievance in dispute between the parties before their contractual

System Board of Adjustment.

                                                VENUE

             2.   Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391.

                                               PARTIES

             3.   Plaintiff International Brotherhood of Teamsters is an unincorporated labor

organization with its headquarters at 25 Louisiana Avenue, N.W., Washington, D.C. The IBT is

the certified collective bargaining representative of the Mechanic and Related employees (a/k/a

“Technicians”) in the service of United pursuant to a certification issued by the National

Mediation Board.

             4.   Defendant United Airlines, Inc. is a publicly held company based in Chicago,

Illinois. United is a “carrier” as that term is applied in Title II, Sections 201 and 202 of the RLA,

45 U.S.C. §§ 181, 182. United employs approximately 80,000 employees, including

approximately 12,000 Technicians, and does business in this judicial district

                                  STATUTORY BACKGROUND

             5.   Labor relations in the railroad and airline industries are governed by the Railway

Labor Act. The RLA sets forth procedures for the resolution of disputes arising out of or

involving the formation, interpretation, and/or application of a collective bargaining agreement

between a carrier and representative of its employees. The RLA distinguishes between two tracks



{00410611}                                          2
        Case: 1:21-cv-03983 Document #: 1 Filed: 07/27/21 Page 3 of 40 PageID #:3




of resolution, depending upon whether the dispute is a “major” dispute or a “minor” dispute.

Consol. Rail Corp. v. Ry. Labor Execs. Ass’n, 491 U.S. 299, 302-04 (1989).

             6.     A dispute is “major” where the dispute relates to the formation or amendment of

agreement terms affecting rates of pay, rules, or working conditions. The process for resolution

of major disputes is governed by Section 2, Seventh and Section 6 of the Act. 45 U.S.C. § 152,

Seventh; § 156.

             7.     A dispute is “minor” where it relates to the interpretation or application of a

provision of an existing collective bargaining agreement. Section 204 of the RLA, 45 U.S.C. §

184, included by amendment to the Act in 1936, provides for the resolution of minor disputes in

the airline industry and mandates the establishment of adjustment boards covering air carriers

and their employees:

             The disputes between an employee or group of employees and a carrier or carriers
             by air growing out of grievances, or out of the interpretation or application of
             agreements concerning rates of pay, rules, or working conditions … shall be
             handled in the usual manner up to and including the chief operating officer of the
             carrier designated to handle such disputes; but, failing to reach an adjustment in
             this manner, the disputes may be referred by petition of the parties or by either party
             to an appropriate adjustment board …

             It shall be the duty of every carrier and of its employees, acting through their
             representatives, selected in accordance with the provisions of this title, to establish
             a board of adjustment …

             8.     Section 2, First of the RLA, 45 U.S.C. § 152, First, governs the duty of carriers

and employees to settle disputes, providing in part:

             It shall be the duty of all carriers, their officers, agents, and employees to exert
             every reasonable effort to make and maintain agreements concerning rates of pay,
             rules, and working conditions …




{00410611}                                             3
        Case: 1:21-cv-03983 Document #: 1 Filed: 07/27/21 Page 4 of 40 PageID #:4




                                                  FACTS

             9.     United and the IBT are parties to a collective bargaining agreement (The “CBA”

or the “Agreement”) executed on December 5, 2016, and which becomes amenable on December

5, 2022.

             10.    The Agreement provides in Article 1, “Purpose, Scope and Status of Agreement”

that:

             The Company hereby recognizes the Union as the sole collective bargaining agent
             and authorized representative for those employees composing the craft or class of
             Mechanic and Related Employees, as certified by the National Mediation Board in
             Case No R-7363, issued on August 6, 2013.

             All aircraft maintenance work, facilities maintenance work and ground equipment
             maintenance work on current, new or later acquired aircraft, or on current or later
             acquired ground equipment and facilities, performed for the Company is
             recognized as coming within the jurisdiction of the Union and shall be performed
             by employees on the United Airlines technician master seniority list, except as
             otherwise provided in this Article.

             Supervisors and higher ranking officials shall not be permitted to perform work of
             any hourly rated job covered by this Agreement, except in emergencies as defined
             in Article 2, or when instructing, or training employees, or signing off work
             performed by covered employees, or troubleshooting.

See Ex. 1 (CBA Excerpts) attached.

             11.    Because aircraft may need to be serviced and repaired at locations where United

does not employ Technicians, the parties have agreed to rules and procedures for United

Technicians to travel from their base location to locations where such work is required to be

performed. Such travel is known as a “Field Trip.” The parties maintain a Field Trip roster,

which is used as needed to dispatch Technicians on the roster for Field Trips to both domestic

and foreign locations to perform maintenance away from their home station.

             12.    Article 12 of the Agreement, “Field Trips,” provides in part:

             A Field Trip requires travel away from an employee’s station, and may involve:

{00410611}                                           4
        Case: 1:21-cv-03983 Document #: 1 Filed: 07/27/21 Page 5 of 40 PageID #:5




             1. Returning aircraft or equipment requiring normal and non-reoccurring type
             maintenance to service, or

             2. Performing maintenance at a point where regular maintenance is not assigned.

             3. Accompanying and/or performing maintenance on Company charters.

See Ex. 1 (CBA Excerpts) attached.

             13.      The Agreement specifically provides in Article 1 that these rules and procedures

apply to Field Trips to locations outside the United States:

                   This Agreement shall cover all work by covered employees on international
                   field trips or performed by them in the course of other foreign operations.

             14.      In addition to the specific provision of the Agreement establishing that it applies

to international Field Trips, the Agreement also references the performance of

international/foreign work by IBT-represented Technicians in several of its other provisions:

             In the event the Company opens a maintenance facility outside the United States
             or its territories, and staffs the facility with covered employees, those covered
             employees assigned to such domicile shall be covered by all terms of this
             Agreement and shall continue to enjoy all the rights, privileges and immunities of
             the Railway Labor Act during their foreign service.

             Disputes concerning covered employees based at foreign domiciles shall be heard
             by the System Board of Adjustment pursuant to Articles 19 and 20 of this
             Agreement and paragraph G of this Article, as appropriate, and the decision of the
             System Board in such cases shall be enforceable in any court of competent
             jurisdiction in the United States…

             …

             The number of employees required to possess certain special authorizations on any
             given Field trip shall be equal to the amount necessary as governed by either the
             United General Maintenance Manual … and/or international law (as it relates to
             visas and passports)…

             …

             Employees shall be required to travel to Field Trips by air only on U.S. carriers …
             or foreign air carriers who are members of IATA…

{00410611}                                              5
        Case: 1:21-cv-03983 Document #: 1 Filed: 07/27/21 Page 6 of 40 PageID #:6




             …

             All employees covered by this Agreement who are required to perform work … or
             for any other reason be away from their base station shall receive an expense
             allowance (per diem) for time away from base … The hourly per diem for domestic
             locations (including Canada, Central America, the Caribbean and Mexico) shall
             be two dollars and thirty cents ($2.30) per hour. The hourly per diem for
             international locations shall be two dollars and seventy-five cents ($2.75). These
             domestic and international per diem rates shall be increased by five cents ($0.05)
             per hour on each subsequent January 1st.

(emphasis added).

             15.    IBT-represented Technicians at United, and its corporate predecessors, have

performed domestic and international Field Trips since at least the 1990s, including to foreign

destinations in Latin America, Europe, and Asia.

             16.    The Agreement provides in Article 19, “Grievance Procedure” that:

             In the event of a grievance arising over the interpretation or application of this
             Agreement or in the event of disciplinary action, not involving loss of pay, the
             following procedure shall be followed:

             FIRST STEP

             …

             2. If the complaint cannot be resolved through a discussion, the grievance shall be
             reduced to writing by the employee and/or his representative, signed by the
             employee and/or his representative, and presented to his supervisor within ten (10)
             calendar days after the date of the discussion…

             …

             SECOND STEP

             4. If the decision of the supervisor is not satisfactory, the employee and/or his Union
             Representative may appeal the grievance directly to the Managing Director…

             …

             6. Within fourteen (14) calendar days after the receipt of the written decision of the
             Managing Director … if the decision is not satisfactory to the employee and his

{00410611}                                             6
        Case: 1:21-cv-03983 Document #: 1 Filed: 07/27/21 Page 7 of 40 PageID #:7




             Union Representative, the Union may appeal such grievance to the System Board
             of Adjustment…

             …

             D. System Boards

             …

             2. The System Board shall render a decision no later than thirty (30) calendar days
             after it has closed the record in the hearing of the case. If the Board deadlocks, the
             Union may appeal the case to arbitration.

             …

See Ex. 1 (CBA Excerpts) attached.

             17.    The Agreement provides in Article 20, “Board of Arbitration” that:

             B. The parties shall enter into a submission agreement, which shall clearly state the
             arbitral issue or issues to be decided. … Either party may also submit its proposed
             version of the arbitral issue or issues to be decided by the arbitrator.

             …

             C. The decision of the impartial arbitrator shall be final and binding. The impartial
             arbitrator shall have no authority to modify, amend, revise, add to or subtract from
             any of the terms or conditions of the Agreement.

See Ex. 1 (CBA Excerpts) attached.

             18.    The parties’ contractual “Board of Arbitration” is a “System Board of

Adjustment” (“SBA”) as the term is used in Section 204 of the RLA, and is established pursuant

to that Section of the Act. The Board possesses exclusive jurisdiction over all disputes arising out

of grievances or out of the interpretation or application of the collective bargaining agreement

concerning rates of pay, rules and working conditions.

             19.    In April 2019, a United Boeing 777 aircraft (“Aircraft 0003”) operating a

commercial flight from Shanghai Pudong International Airport (“PVG”) to Newark Liberty




{00410611}                                             7
        Case: 1:21-cv-03983 Document #: 1 Filed: 07/27/21 Page 8 of 40 PageID #:8




International Airport (“EWR”) experienced an engine malfunction shortly after takeoff and

returned to Shanghai.

             20.    The aircraft remained grounded at Shanghai from approximately April 7, 2019,

until approximately April 18, 2019, while maintenance was performed to replace one of its jet

engines.

             21.    United utilized personnel from China Eastern Airlines for some of the

maintenance work on that aircraft.

             22.    United also utilized its own supervisory personnel in order to return the aircraft to

service, including for quality control inspections, work which is within the scope of the IBT-

UAL Agreement and therefore required to be performed by IBT-represented Technicians. At

least one such manager was flown from the United States to Shanghai to perform that work.

             23.    United did not utilize any IBT represented hourly employees for the purpose of

restoring Aircraft 0003 to service in April 2019, and did not invoke the procedures of Article 12,

“Field Trips,” of the Agreement or the Field Trip roster for the purposes of any work on that

Aircraft while it was grounded overseas.

             24.    On July 12, 2019, the IBT filed grievance No. IAH-QC-07-12-19 with United,

alleging in part:

             1. Employee’s statement of grievance: Describe in detail the action giving rise to
             the complaint. Specify names, dates, classification, place and site of violation, etc.

             Ac 003 engine r& r in PVG from 04-07-2019 thr 04-18-2019 was performed using
             management personel performing covered work with China Eastern personel
             support. [sic]

             2. Specify the Article(s) of the agreement and/or prior decisions which support the
             claim.

             Article 1-1 B 1 through 1-2B3, Article 3, 12, 19 and any applicable articles that
             may apply.

{00410611}                                             8
        Case: 1:21-cv-03983 Document #: 1 Filed: 07/27/21 Page 9 of 40 PageID #:9




             3. What is the remedy and/or relief sought?

             Have work performed by covered employees of CBA when so required/work group
             made whole for work performed and process established to fix.

See Ex. 2 (Grievance) attached.

             25.    The dispute over United’s use of supervisors to perform hourly work raises a

dispute over the interpretation or application of their collective bargaining agreement, including

Article 1 “Scope” and Article 12 “Field Trips.”

             26.    The grievance procedure of the UAL-IBT collective bargaining agreement was

invoked in a timely manner by the IBT by the filing of grievance IAH-QC-07-12-19.

             27.    On December 19, 2019, the Parties’ System Board of Adjustment deadlocked

over the grievance. See Ex. 3 (System Board Decision and Appeal) attached.

             28.    On January 30, 2020, the IBT advanced the grievance to arbitration. See Ex. 3

(System Board Decision and Appeal) attached.

             29.    In Spring 2021, the Parties scheduled an arbitration hearing for May 4 and 5, 2021

to be held by videoconference before Neutral Arbitrator Marlene Gold.

             30.    On April 29, 2021, United submitted a pre-hearing motion to dismiss to the

Neutral Arbitrator, on the grounds that the “extraterritorial application” of the Agreement to

work performed in Shanghai, China, and/or outside the United States, is improper and outside

the jurisdiction of the System Board. The Neutral Arbitrator responded that she would consider

that motion and rule on it after the record was complete.

             31.    On May 3, 2021, the day prior to the scheduled start of the arbitration hearing,

United, through counsel, emailed the Neutral Arbitrator and the IBT, stating in part:

             The Company is cancelling the hearing scheduled for May 4 and 5, 2021, as we
             believe there is no System Board [i.e., contractual Board of Arbitration] jurisdiction

{00410611}                                             9
      Case: 1:21-cv-03983 Document #: 1 Filed: 07/27/21 Page 10 of 40 PageID #:10




             over the matter. I understand the IBT objects, but the Company is not going forward
             with the hearing.

See Ex. 4 (Emails of May 3, 2021) attached.

             32.    The IBT, through counsel, responded that it disagreed with United’s position and

attempt to cancel the hearing, and that it was prepared to proceed with the arbitration hearing.

See Ex. 4 (Emails of May 3, 2021) attached. The Neutral Arbitrator, however, declined to

proceed without United’s voluntary participation.

             33.    The arbitration hearing was not held, the IBT has been unable to prevail upon

United to submit the grievance to arbitration, and the grievance remains unresolved.

                                          CAUSES OF ACTION

                      COUNT ONE – VIOLATION OF RLA SECTION 2, FIRST
                                   45 U.S.C. § 152, FIRST

             34.    The IBT incorporates by reference paragraphs 1 to 33 as if restated herein:

             35.    Section 2, First of the RLA, 45 U.S.C. § 152, First, governs the duty of carriers

and employees to settle disputes. It provides in part that:

             It shall be the duty of all carriers, their officers, agents, and employees to exert
             every reasonable effort to make and maintain agreements concerning rates of pay,
             rules, and working conditions …

             36.    The Supreme Court has described Section 2, First as “[t]he heart of the Railway

Labor Act.” Bhd. of R.R. Trainmen v. Jacksonville Terminal Co., 394 U.S. 369, 377 (1969).

             37.    By refusing to arbitrate a grievance arising under the UAL-IBT collective

bargaining agreement United has failed to exert every reasonable effort to maintain the

agreement, in violation of Section 2, First of the RLA.



                        COUNT TWO – VIOLATION OF RLA SECTION 184
                                      45 U.S.C. § 184

{00410611}                                           10
      Case: 1:21-cv-03983 Document #: 1 Filed: 07/27/21 Page 11 of 40 PageID #:11




             38.    The IBT incorporates by reference paragraphs 1 to 37 as if restated herein:

             39.    Section 204 of the RLA, 45 U.S.C. § 184, governs the resolution of minor

disputes as applied to the airline industry and provides for the compulsory arbitration of such

disputes through boards of adjustment. It provides in part:

             The disputes between an employee or group of employees and a carrier or carriers
             by air growing out of grievances, or out of the interpretation or application of
             agreements concerning rates of pay, rules, or working conditions … shall be
             handled in the usual manner up to and including the chief operating officer of the
             carrier designated to handle such disputes; but, failing to reach an adjustment in
             this manner, the disputes may be referred by petition of the parties or by either party
             to an appropriate adjustment board …

             It shall be the duty of every carrier and of its employees, acting through their
             representatives, selected in accordance with the provisions of this subchapter, to
             establish a board of adjustment …

             Such boards of adjustment may be established by agreement between employees
             and carriers either on any individual carrier, or system, or group of carriers by air
             and any class of classes of its or their employees…

             40.    By refusing to arbitrate a grievance arising under the UAL-IBT collective

bargaining agreement and by refusing to establish a System Board of Adjustment for such

purpose United violated and is violating Section 184 of the RLA.

                                          PRAYER FOR RELIEF

             41.    WHEREFORE, the IBT respectfully requests that this Court grant the following

relief:

             a.     Enter an order declaring that United’s conduct in refusing to arbitrate a grievance

             within the scope of the grievance and arbitration procedures of the UAL-IBT collective

             bargaining agreement violates 45 U.S.C. §§ 152, First and § 184;

             b.     Enter an order compelling United to comply with the grievance adjustment

             procedures of the UAL-IBT collective bargaining agreement, and to convene on an

{00410611}                                             11
      Case: 1:21-cv-03983 Document #: 1 Filed: 07/27/21 Page 12 of 40 PageID #:12




             expedited basis the System Board, sitting with a neutral chair, to hear and decide finally

             the grievance arising from the performance of work related to the Shanghai engine

             replacement, and to comply fully with its obligations under the Railway Labor Act, in

             connection with the resolution of the parties’ dispute over the performance of such work.

             c.     Enter an order directing United to cease from further refusal to arbitrate disputes

             arising under the terms of the UAL-IBT collective bargaining agreement.

             d.     Such other and further relief including damages, attorneys’ fees, and costs that the

             Court may deem just and proper.


Dated: July __, 2021                                       Respectfully Submitted,


                                                           s/ Patrick E. Deady
                                                           Patrick E. Deady
                                                           Hogan Marren Babbo & Rose, Ltd.
                                                           321 North Clark Street
                                                           Chicago, Illinois, 60654
                                                           Telephone: (312) 946-1800
                                                           Facsimile: (312) 946-9818
                                                           ped@hmbr.com

                                                           Jeffrey A. Bartos
                                                           John J. Grunert (pro hac vice to be filed)
                                                           Guerrieri, Bartos & Roma, P.C.
                                                           1900 M Street, NW, Suite 700
                                                           Washington, D.C. 20036
                                                           Telephone: (202) 624-7400
                                                           Facsimile: (202) 624-7420
                                                           jbartos@geclaw.com
                                                           jgrunert@geclaw.com

                                                           Counsel for IBT




{00410611}                                           12
Case: 1:21-cv-03983 Document #: 1 Filed: 07/27/21 Page 13 of 40 PageID #:13




                           Exhibit 1
Case: 1:21-cv-03983 Document #: 1 Filed: 07/27/21 Page 14 of 40 PageID #:14




            Collective Bargaining Agreement
            between
            United Airlines, Inc.
            and
            The Airline Technicians
            and
            Related Employees
            and
            Flight Simulator Technicians
            and
            Related Employees
            In the Service of
            United Airlines
            As Represented by
            The International Brotherhood
            of Teamsters




            2016 – 2022
                                                        I




                                                                              ***
Case: 1:21-cv-03983 Document #: 1 Filed: 07/27/21 Page 15 of 40 PageID #:15




                                                                   Preamble



                                   PREAMBLE

        This Agreement is made and entered into in accordance with the
        provisions of Title II of the Railway Labor Act, as amended, by and
        between United Airlines, hereinafter referred to as the “Company”
        and the International Brotherhood of Teamsters, hereinafter
        referred to as the “Union,” representing the employees composing
        the Craft or Class of Mechanics and Related employees, as certified
        by the National Mediation Board in case R-7363 on August 6, 2013,
        and the Craft or Class of Flight Simulator Technician and Related
        Employees, as certified by the National Mediation Board in Case
        No. R-7353 on September 5, 2013. (For purposes of identification,
        this Agreement shall be known as the “Mechanics’ Agreement”).
Case: 1:21-cv-03983 Document #: 1 Filed: 07/27/21 Page 16 of 40 PageID #:16




        Article 1                             Purpose, Scope and Status of Agreement



                         ARTICLE 1 – PURPOSE, SCOPE AND
                             STATUS OF AGREEMENT

        A. Purpose

             1. The purpose of this Agreement is, in the mutual interest of
                the Company and of the employees, to provide for the
                operation of the services of the Company under methods
                which will further, to the fullest extent possible, the safety
                of air transportation, the efficiency of operation, and the
                continuation of employment under conditions of reason-
                able hours, proper compensation, and reasonable working
                conditions. It is recognized by this Agreement to be the
                duty of the Company and of the employees to cooperate
                fully, both individually and collectively, for the advance-
                ment of that purpose.

             2. No employee covered by this Agreement will be interfered
                with, restrained, coerced, or discriminated against by the
                Company, its officers or agents, because of membership in
                or lawful activity on behalf of the Union.

        B. Scope

             1. The Company hereby recognizes the Union as the sole col-
                lective bargaining agent and authorized representative for
                those employees composing the craft or class of Mechanic
                and Related Employees, as certified by the National
                Mediation Board in Case No R-7363, issued on August 6,
                2013. The Company also hereby recognizes the Union as
                the sole collective bargaining agent and authorized repre-
                sentative for those employees composing the craft or class
                of Flight Simulator Technicians, as certified by the National
                Mediation Board in Case No. R-7353, issued on September
                5, 2013.

             2. All aircraft maintenance work, facilities maintenance work
                and ground equipment maintenance work on current, new
                or later acquired aircraft, or on current or later acquired
                ground equipment and facilities, performed for the Company
                is recognized as coming within the jurisdiction of the Union
                and shall be performed by employees on the United Airlines
                technician master seniority list, except as otherwise

        1                                                                        1-1
Case: 1:21-cv-03983 Document #: 1 Filed: 07/27/21 Page 17 of 40 PageID #:17




        Article 1                                  Purpose, Scope and Status of Agreement



                    provided in this Article. Additionally, all maintenance work
                    and engineering functions on all current, new or later
                    acquired flight simulator training devices and all other cabin
                    training equipment that is owned, leased or operated at any
                    Company training facility is recognized as coming within the
                    jurisdiction of the Union and shall be performed by employ-
                    ees on the United flight simulator technician master seniority
                    list, except as otherwise provided in this Article.

              3. Supervisors and higher ranking officials shall not be permit-
                 ted to perform work of any hourly rated job covered by this
                 Agreement, except in emergencies as defined in Article 2, or
                 when instructing, or training employees, or signing off work
                 performed by covered employees, or troubleshooting.

              4. Except as set forth in this Paragraph, the Company shall not
                 contract out work. The parties agree that the Company may:

                    a. Continue to contract out work heretofore customarily
                       contracted out, provided that at locations where con-
                       tracting out practices have differed between predecessor
                       work groups, the Company will not rely on this para-
                       graph 4.a to expand the contracting out of work
                       customarily performed by employees at that location,

                    b. Return equipment, parts, or assemblies to the manufac-
                       turer or to a manufacturer approved repair station for
                       warranty work, repair or replacement,

                    c.   Contract out any work when the Company’s facilities and
                         equipment are not sufficient, or personnel are not avail-
                         able, provided that the effect of attrition or reduction in
                         personnel is not the reason in whole or in part that suf-
                         ficient personnel are not available, or where available
                         employees do not have the qualifications, within the
                         meaning of Article 3, to perform the work required, pro-
                         vided the effect of the Company’s failure to maintain
                         training heretofore customarily provided to employees is
                         not the reason in whole or in part that available employ-
                         ees do not have the required qualifications,




        1-2                                                                            2




                                                                                            ***
Case: 1:21-cv-03983 Document #: 1 Filed: 07/27/21 Page 18 of 40 PageID #:18




        Article 12                                                   Field Trips



                              ARTICLE 12 – FIELD TRIPS

        A. A Field Trip may be either planned (one for which more than four
           (4) hours advance notice prior to the scheduled Field Trip depar-
           ture is provided to the employee), or unplanned (one for which
           four (4) hours or less advance notice prior to the scheduled Field
           Trip departure is provided to the employee). A Field Trip requires
           travel away from an employee’s station, and may involve:

              1. Returning aircraft or equipment requiring normal and non-
                 reoccurring type maintenance to service, or

              2. Performing maintenance at a point where regular mainte-
                 nance is not assigned.

              3. Accompanying and/or performing maintenance on Company
                 charters.

              Notwithstanding the foregoing, a field trip does not include,
              and this Article shall not apply to, maintenance performed by
              ground equipment (GQ) technicians, buildings/facilities (PV)
              technicians, and Flight Simulator Technicians (FSTs) whose regu-
              lar assignment includes field trips and related travel. However,
              GQ, PV, and FST employees who are not regularly assigned to
              perform field trips shall be covered by this article.

        B. Employees on Field Trips away from their base or station shall
           be paid one and three-quarters (1.75X) times their hourly base
           rate of pay, as defined in Article 15 (Compensation), for all time
           away from base.

        C. Upon request the Company will provide a reasonable sized
           rental car for up to three (3) employee(s) on a Field Trip so long
           as the employee provides receipts for the rental. These reim-
           bursements will be in addition to the per diem expenses
           provided for in Article 15 (Compensation).

        D. Upon completion of such Field Trip, an employee shall return to
           his base or station in accordance with the orders received at
           the time he left his base or station or in accordance with the
           orders received most recently from management, and shall be
           compensated for the return trip in accordance with the provi-
           sions of this Article. Upon return to his home station, an

        113                                                                12-1
Case: 1:21-cv-03983 Document #: 1 Filed: 07/27/21 Page 19 of 40 PageID #:19




        Article 12                                                       Field Trips



               employee shall return to his regular scheduled shift at the
               applicable straight or overtime rate. If the employee has not
               had a rest period of at least eight (8) hours within the preceding
               sixteen (16) hour period, he will be entitled to a rest of not less
               than eight (8) hours before starting his next regular scheduled
               shift. In the event there is not sufficient time to permit an eight
               (8) hour rest period prior to starting his next regularly sched-
               uled shift, he shall be treated as provided in Article 17,
               paragraphs (G)(1) and (G)(2). It is understood that for the pur-
               pose of this paragraph, an employee directed to work without
               the required eight (8) hour rest period will be paid at a rate of
               two times (2X) the employee’s hourly base rate of pay as
               defined in Article 15 (Compensation).

        E. When Field Trip work cannot be performed by only one (1)
           employee due to heavy lifting requirements, safety, or other
           factors which require more than one (1) employee to accom-
           plish the work, then the Company shall dispatch the employees
           necessary to accomplish the Field Trip. It is further understood
           that no employee shall be dispatched for a Field Trip to a sta-
           tion where no other person is available to render assistance in
           the event of an emergency. Prior to dispatching a single
           employee on a trip the Company shall provide the employee
           the contact information of the person responsible for providing
           this assistance.

        F.     The Company will maintain Field Trip records, including archives
               of at least one (1) year, and will make them available to the
               Union upon request. These records will be separate and apart
               from the overtime records. Records will be maintained sepa-
               rately for each Bid Area. There will only be one list per Bid Area
               for Field Trip call-outs. The Company shall, within thirty (30)
               days of ratification, combine the sCAL and sUAL Field Trip lists
               in accordance with the provisions of this Article. The Company
               will maintain Field Trip books or their electronic equivalent con-
               taining Field Trip sign-up records/sheets and the list used for
               each Field Trip call-out. Field Trip sign-up sheets and lists will
               contain the following information:

               1. Employee name and number
               2. Craft seniority date
               3. Contact phone number(s)
               4. Current shift and days off
        12-2                                                                   114
Case: 1:21-cv-03983 Document #: 1 Filed: 07/27/21 Page 20 of 40 PageID #:20




        Article 12                                                   Field Trips



              5. Date employee signed up
              6. Visa/passport information
              7. Any special authorizations held (such as engine run-up and
                 taxi, RII, CAT, airworthiness release, ETOPS, NDT, etc.)

                 a. These authorizations may be used to determine the
                    qualifications necessary for a specific Field trip. The
                    number of employees required to possess certain spe-
                    cial authorizations on any given Field trip shall be equal
                    to the amount necessary as governed by either the
                    United General Maintenance Manual (as it relates to
                    paperwork and procedures, airworthiness releases, RII,
                    engine run-up & taxi, CAT, ETOPS, NDT etc.) and/or inter-
                    national law (as it relates to visas and passports) and/or
                    any applicable Federal Aviation Regulations (FARs).

                     Note: Whenever it is known that an Inspector will be
                           required on a Field Trip, and no Inspectors are
                           available at the location of the Field Trip, the
                           Inspector will be selected, in accordance with
                           this Article, from Bid Area 301 at the station
                           staffing the Field Trip.

                 b. An employee who has been required to use a passport
                    and/or visa in conjunction with travel for a Field Trip
                    shall be entitled to reimbursement from the Company
                    for the cost of those documents.

              8. A column for office use only, to be used at the time of the
                 call outs (not necessary for sign-up sheets).

        G. Employees desiring to participate in Field Trips will be required
           to sign up in the Field Trip book, or its electronic equivalent. As
           employees accept (unless the Field Trip is cancelled) or refuse a
           Field Trip their names will be moved to the bottom of the list.
           Employees passed over due to lack of special authorizations
           will remain in the same position on the list until they are
           selected for or refuse a Field Trip. Employees will not be
           bypassed for lack of authorizations unless all remaining Field
           Trip positions require such authorizations. Employees desiring
           to participate in Field Trips after the sign-up period, as well as
           new or transferring employees will have their names placed at
           the bottom of the list. It will be the responsibility of each

        115                                                                12-3
Case: 1:21-cv-03983 Document #: 1 Filed: 07/27/21 Page 21 of 40 PageID #:21




        Article 12                                                        Field Trips



               employee to make sure their current shift and day-off pattern
               is current in the Field trip book when they change such shift
               and/or day-off pattern.

        H. The Company will determine which Bid Area List each individ-
           ual Field Trip is assigned to and make the Field Trip call-out, in
           accordance with the following:

               1. For unplanned Field Trips (i.e.: where the call-out procedure
                  commences four (4) hours or less prior to the scheduled
                  departure of the Field Trip), selection will be from the shift
                  on duty.

                  a. At stations where two or more shifts overlap and it is
                     necessary to select employee(s) for a Field Trip from the
                     shift on duty, the employee(s) sent will be those closest
                     to the end of their regular scheduled work day.

               2. For planned Field Trips (i.e.: where the call-out procedure
                  commences more than four (4) hours prior to the scheduled
                  departure of the Field Trip) selection will be from the Field
                  Trip list without regard to shift, keeping in mind that employ-
                  ees on their regular days off or at home (off shift) may be
                  eligible for a planned Field Trip. Planned Field Trips will not
                  be called out more than seven (7) calendar days in advance.

                  Note: For purposes of clarification of this provision, when
                        a list is started for a planned field trip, such list shall
                        be exhausted regardless of the time frame; i.e. a
                        planned list is being used and the time before the
                        trip becomes less than four (4) hours a new list will
                        not be used until the planned list has been exhausted.

        I.     The Company will determine the Bid Area from which employ-
               ees are to be sent and will contact the next available qualified
               employee, using a company land line, who has signed the Field
               Trip book or its electronic equivalent. Upon contact the
               employee will be given the location and nature of the Field Trip.
               If the assignment is refused, the next employee in line will be
               contacted, etc., until the required number of employees are
               obtained. When calling from the shift on duty and the required
               number of employees are not obtained and an entire shift’s list
               has been called, the Company shall, starting from the top,

        12-4                                                                    116
Case: 1:21-cv-03983 Document #: 1 Filed: 07/27/21 Page 22 of 40 PageID #:22




        Article 12                                                        Field Trips



              utilize the Field Trip List in its’ entirety without regard to shift.
              If the required number of employees is still not obtained,
              employees from another station may be utilized. If the required
              number of personnel are still not obtained, the trip may be
              assigned to the junior qualified employee(s) in the appropriate
              shift/Bid Area, or at the Company’s option, the Field Trip may
              be canceled.

        J.    All overtime hours paid in conjunction with a Field Trip will be
              transferred onto the employees’ overtime hours as defined in
              Article 17, Overtime.

        K. When a hotel room is required while on a field trip, the Company
           will provide a single room to the employee at no cost. When
           possible, the Company will arrange for the direct billing of the
           hotel room.

        L. Employees shall be required to travel to Field Trips by air only
           on U.S. carriers operating under FAR Part 121, or scheduled car-
           riers under FAR Part 135 (or successor regulations) or foreign
           air carriers who are members of IATA, or with the employee’s
           concurrence, comparable air carriers (e.g., Lear Jet operators).

        M. Employees required to travel on an extended Field Trip shall be
           given a written itinerary and flight manifest (if traveling with
           flight crew employees of the Company in conjunction with the
           same trip or charter) showing their trip destinations, hotel
           accommodations (to the extent required) and hotel transporta-
           tion, as well as other information necessary to facilitate the
           Field Trip.

        N. Employees who are bypassed in violation of Field Trip distribu-
           tion procedures set forth in this Article will be treated in
           accordance with Article 17.K.

        O. In the event a field trip is canceled, an employee who is not on-
           shift at his station who is notified of the cancelation after he
           arrives: (a) at a location other than his station or (b) at a time
           prior to his regular shift start time, for purposes of working or
           traveling to the location of the field trip; will be released from
           duty and be entitled to four (4) hours of straight-time pay.




        117                                                                     12-5
Case: 1:21-cv-03983 Document #: 1 Filed: 07/27/21 Page 23 of 40 PageID #:23




        Article 12                                                     Field Trips



        P.     Global Emergency Maintenance

               When a Global Emergency Maintenance (GEM) mission is
               assigned as a Field Trip, the Company will follow the Field Trip
               provisions set forth in this Article when it assigns employees
               covered by this Agreement to work GEM assignments. It is
               understood, however, that although the Company will consider
               local resources in making such assignments, the Company may
               choose to perform GEM work at a station with employees from
               another station. In such cases the Company will confer with the
               Local Union Committee at the station where the work is sched-
               uled to be done to explain the need for such assignments.

        Q. Once a respective station is notified that it has been selected to
           support a Field Trip, then that station will initiate calling out the
           Field Trip no later than one hundred and twenty (120) minutes
           after such notification.

        R. If the Company determines that it has a surplus of employees
           on a Field Trip then it will reduce the surplus by sending employ-
           ees home in inverse order of the Field Trip call-out. No employee
           will be sent home outside of this order unless the only remain-
           ing position requires an authorization that the employee does
           not possess.




        12-6                                                                 118




                                                                                     ***
Case: 1:21-cv-03983 Document #: 1 Filed: 07/27/21 Page 24 of 40 PageID #:24




        Article 19                                              Grievance Procedure



                        ARTICLE 19 – GRIEVANCE PROCEDURE

        A. Grievance Procedure

              Should a grievance occur, both the Union and the Company
              shall make an earnest effort to ascertain the facts and seek a
              fair and equitable settlement through the following procedures.
              It is the intent of the parties to settle complaints and grievances
              at the lowest possible level in the procedure based upon the
              facts and common sense. Grievance settlements involving wage
              claims will be included in the paycheck for the pay period
              immediately following the pay period in which the award was
              granted. Should such payment be delayed for any reason, an
              explanation will be provided upon request.

        B. Grievances Involving Interpretation Or Application Of
           The Agreement

              In the event of a grievance arising over the interpretation or
              application of this Agreement or in the event of disciplinary
              action, not involving loss of pay, the following procedure shall
              be followed:

              FIRST STEP

              1. The aggrieved employee will first present the complaint to
                 his supervisor for discussion and possible solution within
                 thirty (30) days after the employee or his representative
                 could reasonably have knowledge of the incident upon
                 which the complaint is based. During this discussion, the
                 employee will have the right, but not the obligation, to be
                 represented by his shop steward or Local Business
                 Representative. An employee who is to be questioned by
                 Company Representatives in the investigation of an incident
                 or accident which may result in disciplinary action, will be
                 informed of his right to have a Union Representative pres-
                 ent before such questioning begins. The Company shall be
                 required to document and have the employee sign for any
                 refusal of such Union representation. It is understood and
                 agreed that decisions made at the first step of the grievance
                 procedure by the supervisor, employee and/or his represen-
                 tative shall not constitute a precedent of any kind unless
                 otherwise agreed to by the Union and the Company.

        195                                                                   19-1
Case: 1:21-cv-03983 Document #: 1 Filed: 07/27/21 Page 25 of 40 PageID #:25




        Article 19                                             Grievance Procedure



               2. If the complaint cannot be resolved through a discussion,
                  the grievance shall be reduced to writing by the employee
                  and/or his representative, signed by the employee and/or
                  his representative, and presented to his supervisor within
                  ten (10) calendar days after the date of the discussion
                  described in paragraph B.1 above.

               3. The grievance will be answered in writing by the supervi-
                  sor, who will send a copy to the grievant, the shop steward
                  and the Union Representative, within ten (10) calendar days
                  after he receives the written grievance.

               SECOND STEP

               4. If the decision of the supervisor is not satisfactory, the
                  employee and/or his Union Representative may appeal the
                  grievance directly to the Managing Director or his designee,
                  provided such appeal is presented in writing within ten (10)
                  calendar days after the written decision of the supervisor
                  has been presented to the grievant, the shop steward, and
                  the Union Representative.

               5. The Managing Director or his designee will meet to hear the
                  grievance(s) within ten (10) calendar days following the
                  receipt of the written appeal. The grievant, the shop stew-
                  ard and the Local Union business agent shall be entitled to
                  attend this meeting, and shall be allowed a reasonable
                  opportunity to present relevant testimony and information.
                  The Managing Director or his designee shall issue his deci-
                  sion in writing within ten (10) days after the presentation of
                  such relevant testimony and information.

               6. Within fourteen (14) calendar days after the receipt of the
                  written decision of the Managing Director or his designee, if
                  the decision is not satisfactory to the employee and his
                  Union Representative, the Union may appeal such griev-
                  ance to the System Board of Adjustment by serving a
                  written notice to the Vice President of Maintenance or his
                  designee at the Company’s office.




        19-2                                                                  196
Case: 1:21-cv-03983 Document #: 1 Filed: 07/27/21 Page 26 of 40 PageID #:26




        Article 19                                            Grievance Procedure



        C. Discharge and Disciplinary Procedure

              1. In the event an employee is suspended pending investiga-
                 tion and subsequently such discipline is found to be without
                 just cause, he will be paid for such lost time from work.

              2. In those instances where the Company discharges or disci-
                 plines a non- probationary employee to the extent of loss
                 of pay, such disciplinary action will not be imposed until a
                 fact/finding meeting is held between the employee’s super-
                 visor, and if needed, other Company designee, the employee,
                 and his chief steward. Nothing shall preclude the Company’s
                 right to suspend any employee without loss of pay pending
                 such meeting. The purpose of such meeting is to interview
                 pertinent witnesses, establish pertinent facts and deter-
                 mine any possible solution, it being understood and agreed
                 that decisions at such level shall not constitute a precedent.
                 The Company representative involved will, within ten (10)
                 calendar days after such meeting, render a decision in writ-
                 ing to the employee, unless further investigation is required,
                 in which case the Company will notify the affected employee
                 and the Union of the reasons for the delay. The affected
                 employee shall remain in a paid status until such time as a
                 decision is rendered.

              3. If the decision of the Company’s representative is not
                 acceptable to the Union, the decision may be appealed by
                 the Union to the System Board of Adjustment within four-
                 teen (14) calendar days after receipt, by serving written
                 notice to the Vice President of Maintenance at the Company’s
                 Administrative Office.

              4. Notwithstanding any of the provisions of this Article, pro-
                 bationary employees are not entitled to file grievances
                 under this contract regarding discipline or discharges, nor
                 shall such employees be entitled to challenge discipline or
                 discharges taken against them under this Agreement. The
                 System Board’s findings and decisions shall be final and
                 binding upon the Teamsters – Airline Division, the Company,
                 and the individual employee or employees to such dispute.

              5. In the event the Union appeals the disciplinary action to
                 arbitration the Company and the Union shall attempt to

        197                                                                 19-3
Case: 1:21-cv-03983 Document #: 1 Filed: 07/27/21 Page 27 of 40 PageID #:27




        Article 19                                              Grievance Procedure



                  agree on a mutually acceptable impartial arbitrator. If the
                  parties are unable to agree on an arbitrator they shall select
                  an arbitrator as provided in Article 20, Board of Arbitration.

        D. System Boards

               1. The System Board of Adjustment (“the Board”) shall be com-
                  posed of two (2) members designated by the Company and
                  two (2) members designated by the Union. The Board will
                  meet on a monthly or bi-monthly basis upon mutual agree-
                  ment by the Parties during the course of the calendar year at
                  stations throughout the system on a rotating basis. Dates for
                  the Board shall be mutually agreed upon prior to the begin-
                  ning of each New Year. In advance of each hearing date, the
                  parties’ System Board Coordinators shall mutually agree as
                  to which case shall be heard; in the event the Coordinators
                  are unable to agree, the System Board Co-Chairmen shall
                  promptly meet to resolve the dispute. The location of the
                  Boards will be determined and mutually agreed upon at the
                  end of each preceding Board. In the case of a discharge or a
                  suspension resulting in loss of pay, the Board shall convene
                  within thirty (30) calendar days of the date the discharge or
                  suspension is appealed to the System Board of Adjustment.
                  In the case of a discharge, the Board of Adjustment shall con-
                  vene at the station where the discharged employee worked
                  unless another city is mutually agreed to.

               2. The System Board shall render a decision no later than
                  thirty (30) calendar days after it has closed the record in
                  the hearing of the case. If the Board deadlocks, the Union
                  may appeal the case to arbitration.

        E. General and Procedural Rules

               1. An employee who serves as a witness and who is not
                  released from his witness duty at least eight (8) hours prior
                  to the start of his next regularly scheduled shift shall be
                  excused from working that shift, but shall suffer no loss of
                  pay as a result. Release from duty will be deemed to be at
                  block-in if required to fly to return to his home.

               2. The Union will be given a reasonable opportunity to secure
                  the presence of necessary individual(s) to fairly conduct hear-
                  ing and meetings required in connection with a grievance.

        19-4                                                                   198
Case: 1:21-cv-03983 Document #: 1 Filed: 07/27/21 Page 28 of 40 PageID #:28




        Article 19                                            Grievance Procedure



              3. Upon request, the Union will be provided access to all docu-
                 ments and reports in the Company’s possession on which
                 the action taken was based. The Company will likewise be
                 provided access to all documents on which the Union’s case
                 is based. Each Party shall be entitled to copies of any such
                 documents that it may determine are needed.

              4. Employees of the Company who are on duty and are called
                 as witnesses for any of the proceedings described in this
                 Article will suffer no loss of pay. In addition employees reg-
                 ularly scheduled to work swing shift or graveyard shift on
                 the day preceding the hearing will be released with no loss
                 of pay to accommodate travel time and provide ample rest.
                 The number of witnesses summoned at any one time shall
                 not be greater than the number that can be spared from the
                 operation without interference with the services of the
                 Company. If the Union or the Company deems necessary
                 the testimony of witnesses (inclusive of management per-
                 sonnel directly involved in the case) the Company is unable
                 to release, the proceedings may be adjourned until such
                 time as the witnesses are able to testify. The parties agree
                 to use their mutual best efforts to minimize the cost and
                 the operational disruption potentially created by this provi-
                 sion. In System Board cases where testimony is cumulative
                 (merely duplicating the testimony of other witnesses), or is
                 otherwise not essential to the case, such evidence may be
                 presented by sworn statement(s).

              5. All time limits will be complied with by the Company, the
                 employee(s), and the Union. If the Company does not com-
                 ply with the time limits, the grievance will be deemed
                 automatically appealed to the next step. Any Company
                 answers not appealed by the Union in writing within twenty
                 (20) days of the specified time limits at any step of the pro-
                 cedure shall be considered closed on the basis of such
                 answer. It is recognized that Company or Union representa-
                 tives may request reasonable time limit extensions, and the
                 parties may mutually agree to extend any of the time limits
                 in this Article.

              6. It is agreed by the parties hereto that the periods of time
                 for hearings, decisions, and appeals established in this sec-
                 tion shall be considered as maximum periods and that when

        199                                                                 19-5
Case: 1:21-cv-03983 Document #: 1 Filed: 07/27/21 Page 29 of 40 PageID #:29




        Article 19                                               Grievance Procedure



                    hearings, decisions, and appeals can be handled in a period
                    of less than the maximum time stipulated, every effort will
                    be made so as to expedite such cases.

               7.   The Company recognizes the right of the Union to file a
                    group grievance when the issue is common and identical to
                    those employees in the group.

               8. In the event of permanent change of the parties responsible
                  for answering grievances at any step of this grievance pro-
                  cedure, the Company will notify the Union as soon as
                  possible.

               9. With written authorization of the employee, the Union, or
                  its representative, and/or the Grievant shall have access to
                  the Grievant’ s personnel file for review. The Union shall be
                  entitled to copies of any documents from the file that it
                  may determine are needed. When requested by either the
                  Company representative or the Union representative, the
                  System Board shall summon any witness (es) who are
                  employed by the Company and are deemed necessary to
                  the dispute by the System Board.

               10. Where unknown evidence or documentation not previously
                   shared with the Union or the Company is introduced at the
                   System Board and/or Arbitration, the System Board or
                   Arbitrator will allow sufficient time for review of the new
                   evidence.

        F.     Disclosure

               Both parties shall agree to a discovery process and they shall
               be compelled to disclose, to each other, all data/documents and
               the names of the witnesses to be presented no later than fif-
               teen (15) calendar days prior to the actual date of the System
               Board of Adjustment and/or Arbitration. Any data/documents
               or witnesses given to the other within fifteen (15) calendar
               days of the System Board and/or Arbitration must be disclosed
               as soon as possible but in all cases no less than forty-eight (48)
               hours prior to the actual System Board of Adjustment and/or
               Arbitration. If either party receives a late document or witness
               list it shall have the option to adjourn the hearing in light of the
               new document or witness list or take the necessary time for
               review of the new evidence.
        19-6                                                                    200




                                                                                       ***
Case: 1:21-cv-03983 Document #: 1 Filed: 07/27/21 Page 30 of 40 PageID #:30




        Article 20                                           Board of Arbitration



                      ARTICLE 20 – BOARD OF ARBITRATION

        A. The parties shall, in August of each year, agree upon and select
           arbitrators and arbitration hearing dates to be scheduled in the
           following year; if unable to agree upon arbitrators, the parties
           shall request fifteen (15) lists of arbitrator panels from the
           National Mediation Board and shall, by alternate strike method,
           select fifteen (15) arbitrators that will compose that year’s
           agreed-upon panel of arbitrators. The parties will jointly solicit
           dates from the agreed upon arbitrators, and shall endeavor to
           schedule no less than four (4) days each month for hearing
           cases appealed to the Board of Arbitration. No later than sixty
           (60) days in advance of each hearing date, the parties shall
           mutually agree as to which case shall be heard; in the event the
           parties are unable to agree, the earliest-filed case remaining
           unresolved shall be heard. The Board of Arbitration shall con-
           sist of one (1) member selected by the Union and one (1)
           selected by the Company, and the impartial Arbitrator.

        B. The parties shall enter into a submission agreement, which shall
           clearly state the arbitral issue or issues to be decided. If the
           parties are unable to agree on a joint statement of the arbitral
           issue or issues to be decided by the arbitrator, the submission
           shall contain the written grievance and the Company’s disposi-
           tion of the same with notation that the parties could not agree
           upon a submission agreement. Either party may also submit its
           proposed version of the arbitral issue or issues to be decided
           by the arbitrator.

        C. During the hearing, each Party shall have full opportunity to
           present evidence and argument, both oral and documentary.
           The impartial arbitrator shall be asked to render his findings
           and award in writing no later than sixty (60) calendar days
           after the conclusion of the hearing or receipt of the post hear-
           ing briefs. The decision of the impartial arbitrator shall be final
           and binding. The impartial arbitrator shall have no authority to
           modify, amend, revise, add to or subtract from any of the terms
           or conditions of the Agreement.

        D. All arbitration hearings will be held in Chicago unless another
           place is mutually agreed to by the Company and the Union. In
           cases of discharge the Board shall meet where the discharged
           employee worked, unless another city is mutually agreed to.

        203                                                                 20-1
Case: 1:21-cv-03983 Document #: 1 Filed: 07/27/21 Page 31 of 40 PageID #:31




        Article 20                                             Board of Arbitration



               1. Each of the parties hereto shall assume the compensation,
                  traveling expenses and other expenses of its witnesses
                  called or summoned by it and each of the parties shall
                  assume one-half (1/2) of the expenses of the arbitration,
                  except that the employees of the Company who are neces-
                  sarily summoned to serve as witnesses and the grievant, if
                  not discharged or on suspension, will suffer no loss of pay
                  as a result of participation in the arbitration proceeding.

               2. Witnesses who are employees of the Company and the
                  grievant shall receive non-revenue positive space (NRPS)
                  transportation over the lines of the Company from their
                  point of duty or assignment to the point at which they must
                  appear as witness before the Board and return, to the
                  extent permitted by law.

               3. It is understood and agreed that each and every witness
                  summoned by the Board who is an employee of the
                  Company shall be free to discharge his duties in an inde-
                  pendent manner without fear that his individual relations
                  with the Company or the Union may be affected by an
                  action or by testimony given by him in good faith in his
                  capacity as a witness.

               4. If a stenographic transcript is made of the arbitration pro-
                  ceeding the party making the request shall bear its expense,
                  unless the request is made by the arbitrator, in which case
                  the cost of the transcript will be shared equally by the
                  Company and the Union. In the event the party not request-
                  ing the transcript decides at the hearing or later to obtain a
                  copy, the Company and the Union shall share the entire cost
                  of the reporting and transcribing of the transcript equally.

        E. The provisions of Article 19, paragraphs E.1, 2, 3, 4, 9 and 10,
           and paragraph F also apply to this Article.

        F.     Decisions rendered pursuant to this Article may not add to,
               subtract from, or alter in any way the Agreement, but may only
               interpret or apply it.




        20-2                                                                   204




                                                                                      ***
Case: 1:21-cv-03983 Document #: 1 Filed: 07/27/21 Page 32 of 40 PageID #:32




        Article 24                                                          Duration



                                 ARTICLE 24 – DURATION

        This Agreement shall become effective on December 5, 2016 and
        shall remain in full force and effect until December 5, 2022, and
        shall renew itself without change for successive one year periods
        thereafter unless written notice of intended change is served in
        accordance with Section 6, Title I of the Railway Labor Act as
        amended by either part hereto within three hundred and sixty five
        (365) days prior to the renewal date.

        If conferences pursuant to either notice do not produce full agree-
        ment on all changes to the terms of this Agreement, then all noticed
        terms shall become null and void thirty (30) days after the National
        Mediation Board has finally acted upon the controversy as required
        by Section 5, Title I of the Railway Labor Act, or when ten (10) days
        have elapsed after termination of conferences without a request
        for or proffer of the services of the National Mediation Board. In
        such case, both parties hereto shall be fully entitled to exercise the
        complete panoply of self- help rights as they may individually deem
        desirable or advisable.

        IN WITNESS WHEREOF, the parties hereto have signed this
        Agreement this 5th day of December, 2016.


        For United Air Lines, Inc.:          For the International
                                             Brotherhood of Teamsters:

        /s/ Greg Hart                        /s/ Captain David Bourne
        Greg Hart                            Captain David Bourne
        Executive VP & COO                   Director, Airline Division
        United Continental Holdings, Inc.    International Brotherhood
                                             of Teamsters

        /s/ Mike Bonds                       /s/ Clacy Griswold
        Mike Bonds                           Clacy Griswold
        Executive VP, HR & Labor Relations   Chairman
        United Continental Holdings, Inc.    International Representative

        /s/ P. Douglas McKeen                /s/ Robert Fisher
        P. Douglas McKeen                    Robert Fisher
        Senior VP, Labor Relations           International Representative
        United Continental Holdings, Inc.




        215                                                                    24-1
Case: 1:21-cv-03983 Document #: 1 Filed: 07/27/21 Page 33 of 40 PageID #:33




                           Exhibit 2
  Case: 1:21-cv-03983 Document #: 1 Filed: 07/27/21 Page 34 of 40 PageID #:34
                                                                                                                   151 Northpoint Drive
                                       TEAMSTERS LOCAL 19                                                          Houston, Texas 77060
                                                                                                                   Phone: (713) 672-8155
                                                                                                                          (888) 864-6619
                                                      Grievance Form                                               Fax:   (713) 672-9622
                                                                                                                   www.teamsterslocal19.org

Todays Date:                          07-12-2019                                 Seniority Date:                      07-30-1984

Name:        Daniel Stunda/Group                                               Email Address:              nadadnuts@sbcglobal.net
         ----------------
Address:                                                        11999 Forest View Trail

City:               Conroe                                   State:                Texas                            Zip:                77385

Home Phone:           281-221-4040                   Cell Phone:           281-802-7973                   Work Phone:          281-802-7973

Employer:                          United Airlines                                 Classification:                      Inspector

Emp#: u253590                   Station:      IAH            Work Area:               INSP                Shift:                  Day

Immediate Supervisor's Name:                             Joe Shappee                                Phone#:


1. Employee's statement of grievance: Describe in detail the action giving rise to the complaint. Specify
   names, dates, classification, place and site of violation, etc.                               Ac 003 engine r& r in PVG from

04-07-2019 thr 04-18-2019 was performed using management personel performing covered
                                         work with China Eastern personel support.




2. Specify the Article(s) of the agreement and/or prior decisions which support the claim.                                         Article 1-1B

             1 through 1-2B3, Article 3, 12 , 19 and any applicable articles that may apply.

3. What is the remedy and/or relief sought? Have work performed by covered employees of CBA

when so required/work group made whole for work performed and process established to fi;a

                                                                                                                                          his grievance.
                                                                                                                   �l--_-+_,..:__r_-�
  I hereby authorize the Airline Division, International Brotherhood of Teamsters,l::oc-a 19 to act for �e ·

Date:           07-12-2019                    Employee Signature:

Date:           07-12-2019                    Steward Signature:
                                                                             -�A'--h����--
Date submitted to supervisor:                                   Decision of immediate Supervisor:




Date of Decision:                              Supervisor's Signature:                                                         Title:

Date Steward Received:                                    Steward Signature:                                                   Date:

Grievance Settled:            Yes:                             No:

Case Appealed to System Board, Discharge Board or System of Adjustment by Union Representative of Local 19

 B y:                                                            Title:                                                Date:
   *Once you have completed all areas of this form please fax to the number !sited above, or mail/deliver to the address above*
Case: 1:21-cv-03983 Document #: 1 Filed: 07/27/21 Page 35 of 40 PageID #:35




                           Exhibit 3
       Case: 1:21-cv-03983 Document #: 1 Filed: 07/27/21 Page 36 of 40 PageID #:36




UNITED                             [

International Brotherhood of Teamsters
Arbitration Appeal Form
(ATI'ACH GRIEVANCE FORM AND DECISION OF SYSTEM BOARD)


GRIEVANCE NUMBER_____I�A�H�· "'
                             Q= C-�0�7--1�2�·�19�------------

DATE DEADLOCKED AT SYSTEM BOARD�1=2--1=7�·2
                                          =0=1=9�-----------




BRIEF STATEMENT OF THE ISSUE United Airlines utilizing Inspection management to
perform bargaining unit work.




REMEDY REQUESTED Work to be performed by bargaining unit employees under the
Teamster and Related CBA. Employees to be made whole for violation of the agreement
and the amount to be included as pensionable and profit sharing earnings.

SUBMITTED BY



DATE

January 30. 2020

Email this form within 40 days of the SBA decision to the following people:
Elizabeth Yap (elizabeth.yap@united.com),
Leia DeVita (leia.devita@united.com),
Eric Menne] (Eric.Mennel@united.com),
Deirdre Hamilton (dhamilton@teamster.org),
Christina Groves (CGroves@teamster.org),
Paul Alves (palves.ibt@gmail.com), and
Vincent Graziano (vgraz45@aol.com)
Mark Mclean (mark.mclean@united.com)
Dave Young (david.g.young@united.com)




  04/25/2018

                                                   1
       Case: 1:21-cv-03983 Document #: 1 Filed: 07/27/21 Page 37 of 40 PageID #:37




                                      System Board of Adjustment
                                               United Airlines
                                                     and
                                   International Brotherhood of Teamsters

Case#: IAH-QC-07-12·19                                          Locatlon: IAH

Grlevont(s): Daniel Stundn ct al                                Employcc(s) #: 77385

Issue: Inspection work In China                                 Artlcle(s): Art. l porogruph B.3.

Hearing Date: 12/17/2019


Decision:
The board Is deadlocked in this matter.




Clacy Griswold




?i)..{7:V tz/2.(1
18T International Representative                                Managing Director, Labor Relations - Ground



                                                                                                          al�l£f
                                                                                                -Al---.

                                                                ��                                    -

Business Agent, Local 986                                       Managing Director, Line Maintenance



                         The data ofthe latest sig11afure shall be the date ofthe Board dec/s/011.


                                                            l




                                                             2
Case: 1:21-cv-03983 Document #: 1 Filed: 07/27/21 Page 38 of 40 PageID #:38




                           Exhibit 4
    Case: 1:21-cv-03983 Document #: 1 Filed: 07/27/21 Page 39 of 40 PageID #:39


From:            Marlene Gold
To:              Jeff Bartos; Harrison, W. Chris
Cc:              Eric.Mennel@united.com; Reardon, Thomas - LR; elizabeth.yap@united.com; John Grunert
Subject:         Re: Disclosure of Additional Exhibits
Date:            Monday, May 3, 2021 6:18:25 PM


Mr. Bartos:

 I am disturbed at Company counsel’s unilateral cancellation of tomorrow’s hearing on the eve of the
hearing. As I do not have the authority to compel their appearance and participation, the matter will not
proceed tomorrow. Please be advised that it is my practice to charge the party cancelling the arbitration
for the late cancellation, in this case the Company.

Marlene Gold




       On May 3, 2021, at 5:57 PM, Jeff Bartos <jbartos@geclaw.com> wrote:

       Arbitrator Gold,

       The IBT does not agree to this attempt to unilaterally cancel the hearing. As you have
       already indicated, United's claim regarding the application of the CBA in this case will be
       resolved following the hearing. We strongly object to this second last minute effort to
       avoid having this matter heard under the contractual process.

       The IBT is ready to proceed tomorrow as scheduled, and intends to do so.

       Respectfully,

       Jeff Bartos




       From: Harrison, W. Chris <chris.harrison@ogletree.com>
       Sent: Monday, May 3, 2021 4:40 PM
       To: Marlene Gold <mgoldarb@gmail.com>
       Cc: Jeff Bartos <jbartos@geclaw.com>; Mennel, Eric <Eric.Mennel@united.com>; Reardon,
       Thomas - LR <thomas.reardon@united.com>; Yap, Elizabeth <Elizabeth.Yap@united.com>; John
       Grunert <jgrunert@geclaw.com>
       Subject: RE: Disclosure of Additional Exhibits

       Arbitrator Gold,

       The Company is cancelling the hearing scheduled for May 4 and 5, 2021, as we believe there is no
       System Board jurisdiction over the matter. I understand the IBT objects, but the Company is not
       going forward with the hearing. The Company and the IBT continue to have discussions about the
Case: 1:21-cv-03983 Document #: 1 Filed: 07/27/21 Page 40 of 40 PageID #:40


 matter so please hold off on sending the bill for a day or two until we have clarity on that. Thank
 you for your attention to this matter.

 Sincerely
 Chris

 W. Chris Harrison | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
 International Place, Tower II, 6410 Poplar Avenue, Suite 300 | Memphis, TN 38119 | Telephone: 901-
 766-4311 | Fax: 901-767-7411
 chris.harrison@ogletree.com | www.ogletree.com | Bio


 From: Marlene Gold <mgoldarb@gmail.com>
 Sent: Monday, May 3, 2021 2:53 PM
 To: John Grunert <jgrunert@geclaw.com>
 Cc: Harrison, W. Chris <chris.harrison@ogletreedeakins.com>; Jeff Bartos <jbartos@geclaw.com>
 Subject: Re: Disclosure of Additional Exhibits

  [Caution: Email received from external source]



 Received.
 Thank you.
 Marlene Gold

 Sent from my iPhone



        On May 3, 2021, at 3:38 PM, John Grunert <jgrunert@geclaw.com> wrote:

        ﻿
        Arbitrator Gold and Counsel,

        Pursuant to Articles 19.F and 20.E of the 2016 IBT-UAL agreement, please find
        attached two further documents, Union Exhibits 19 and 20, for use in the hearing.
        The attached documents are additions to the Union’s exhibit binders, containing
        Union Exhibits 1-18, which have already been mailed to all parties.

        Thank you, -John

        John Grunert
        Guerrieri, Bartos & Roma, P.C.
        1900 M St, NW, Suite 700
        Washington, DC 20036-3518
        (202) 624-7400
        jgrunert@geclaw.com

        This e-mail may contain information that is private, confidential, or protected by attorney-client or other
        privilege. If you received this e-mail in error, please delete it from your system, including any
        attachments, without copying it and notify sender by reply e-mail, so that our records can be corrected.


        <Ex. 19 T. Meyer Employee Records.pdf>
        <Ex. 20 Emails IBT and UAL May-July 2019.pdf>
